Judgment reversed, on the law and facts, plea vacated, and defendant remanded to Orleans County Court for further proceedings on the indictment. Memorandum: A person is guilty of criminal possession of a forged instrument in the second degree only if he had knowledge that the instrument was forged (Penal Law § 170.25; People v Johnson, 65 NY2d 556, 560; People v Green, 53 NY2d 651). During the plea allocution, defendant did not admit that he knew the prescription for Dilaudid he possessed was forged, but, rather, insisted that when he obtained it from another individual it was fully filled out and he did not know who filled it out. Because the element of knowledge was not readily inferred from the defendant’s recitation of the circumstances, the court erred in accepting his plea (People v Serrano, 15 NY2d 304; People v Lee, 90 AD2d 960). In light of this determination, it is not necessary to reach the other issues raised by defendant.
All concur, except Hancock, Jr., J. P., and Pine, J., who dissent and vote to affirm in the following memorandum.